Citation Nr: 1748054	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the overpayment in the amount of $3,474.90 created by award action of February 9, 2012, is correct.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 2000 and had subsequent service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 9, 2012, determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In her January 2014 substantive appeal, VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  On March 9, 2017, she was notified that her hearing would take place on March 30, 2017; however, the Veteran failed to appear and, as of this date, has not provided an explanation for her failure to appear or requested another hearing.  As such, her request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim.

On February 9, 2012, the RO informed the Veteran that it had received her military orders and the dates that she was ordered to active duty pursuant to Title 10.  The RO explained that the Veteran could not receive VA benefits while on active duty and that, based on a total review of the military orders she had submitted, the RO had made adjustments to properly terminate and resume her VA benefits.  In a separate letter that same month, the RO informed the Veteran that she had been overpaid by $3,474.90.

In her notice of disagreement (NOD), the Veteran contested the overpayment amount.  She also explained that she had stopped receiving direct deposit of VA benefits in July 2007, and that she had not cashed any of the checks she had received from VA after that date.  Further, in June 2009, the Veteran provided copies of all the checks she had returned to the U.S. Treasury.  

As a preliminary matter, the Board notes that the amount of overpayment due based on the table provided in the February 2012 Benefit Eligibility Adjustment letter does not match the amount of $3,474.90.  Benefit eligibility adjustments were $106 in May 16, 2004.  They were $108 on May 5, 2005; May 14, 2005; May 21, 2005; and October 1, 2005.  They were $112 on December 1, 2005; May 16, 2006; and June 6, 2006.  They were $115 on November 12, 2007.  They were $117 on September 30, 2008.  They were $123 on December 1, 2008; December 19, 2009; October 1, 2010; October 30, 2010; October 1, 2011; October 29, 2011.  They were $127 on December 1, 2011.  However, these benefit eligibility adjustments amount to $2,211.00; not $3,474.90 as provided by the RO in the February 2012 notification letter.  

In addition, as stated above, the Veteran provided copies of VA disability benefits checks that were returned to the U.S. Treasury, and the record reflects that many of them were voided because they were not deposited within a one-year time period.  Notably, checks from August 2007 to June 2009 were returned.  However, it is unclear whether the RO has considered these returned checks in its determination of the Veteran's overpayment.

As such, the Board finds that a remand is warranted for the RO to recalculate the amount of overpayment, and include a detailed explanation of how the RO arrived at that amount.

Accordingly, the case is REMANDED for the following action:

1.  Recalculate the amount of overpayment due and provide a detailed explanation of how the amount was reached.  

In calculating this amount, the RO must take into consideration the Veteran's letter showing that she returned her VA disability benefits checks from August 2007 to June 2009 to the U.S. Treasury. 

2.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






